United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-41643
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

AMANDA OCHOA,
                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:05-CR-109-2
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Amanda Ochoa appeals the sentence imposed following her

guilty-plea conviction for conspiracy to possess with intent to

distribute more than 500 grams of methamphetamine.      She argues

that the district court clearly erred by not granting her a

reduction in her offense level for being a minor or minimal

participant under U.S.S.G. § 3B1.2 because she was merely a drug

courier.

     Following United States v. Booker, 543 U.S. 220 (2005), we

continue to review “a district court’s interpretation and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41643
                                 -2-

application of the Guidelines in the same manner as we did pre-

Booker.”    United States v. Villegas, 404 F.3d 355, 362 n.7 (5th

Cir. 2005).   A district court’s determination of a defendant’s

role in the offense is a factual finding that we review for clear

error.   United States v. Deavours, 219 F.3d 400, 404 (5th Cir.

2000).

     Ochoa admitted that she and her co-defendant were to receive

a substantial amount of money for transporting a large quantity

of drugs.   Under these circumstances, the district court did not

clearly err by refusing to grant Ochoa a reduction as a minor or

minimal participant.    See United States v. Leal-Mendoza, 281 F.3d

473, 477 (5th Cir. 2002).

     AFFIRMED.